Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 10/27/2020, are accepted and do not introduce new matter. 
Previous 112(b) rejections are withdrawn. However, amendments introduce new indefiniteness issues, as stated below. 
Previous 112(f) for the term “a force applying element” is withdrawn, because the claim now includes sufficient structure for the term. 
Claims 1-12 are pending; claims 11-12 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-10 further limit the embodiment of the force applying element having a sequence of plates (Figs 5a-5c). While claims 11-12 further limit the embodiment of the force applying element having a porous cylinder (Figs 6a-6c). Since independent claim 1 reads: “said force applying element being either i) a sequence of plates…. or ii) a porous cylinder…”, then the prior art is only required to have one type of force applying element to anticipate the claim. As such, claims 7-10 or 11-12 could fail to further limit claim 1, depending on what embodiment of claim 1 the prior art anticipates. In other words, if Examiner rejects claim 1 with art that discloses a porous cylinder, claims 7-10 would be considered indefinite for failing to further limit claim 1. Similarly, if Examiner rejects claim 1 with art that discloses a sequence of plates, claims 11-12 would be considered indefinite for failing to further limit claim 1.
In the present case, the prior art anticipates the embodiment of a sequence of plates, as stated in the rejection below. Which renders claims 11-12 indefinite for failing to further limit claim 1. Since claim 11-12 are related to an embodiment that is not required to be examined, these claims will not be rejected in view of prior art herewith.
Claim 7 discloses: “a sequence of plates”. However, a sequence of plates is already disclosed in the independent claim. This is considered double inclusion, which renders the claim indefinite, because it is unclear if there are one sequence of plates or more than one. This limitation should read: “said sequence of plates”. 
Claims 9 and 10 disclose: “one solid plate”. However, a solid plate is already disclosed in the independent claim. This is considered double inclusion, which renders the claim indefinite, because it is unclear if there is one solid plate or more than one. This limitation should read: “said solid plate”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray et al (U.S. 2006/0208000).
Regarding claim 1, Murray teaches a fluid dispensing device (10) comprising: 
a spool valve (defined by rotary valves 100 and 102, as seen in Fig 4) within a dispenser housing (16), the spool valve comprising a spool (spools 100 and 102) within a spool housing (as seen in Fig 5, spools 100 and 102 are housed in a spool housing that allows them to rotate to align passages 100 to communicate fluid through them), the spool housing comprising a spool wall (wall defined on surface 124 of valve seal 122) around the spool housing with at least one 
an entrance channel (defined by passages 64 and 66 for each respective spool) in the dispenser housing proximate to the entrance opening in the spool wall (as seen in Figs 3a-4);  
a force applying element (defined from 128 to 140, as seen below) within the entrance channel (as seen in Fig 4, the force applying element is inside channels 64 and 66 respectively), where the force applying element applies force against the spool wall around the entrance opening (as seen in Fig 4, the force applying element places a force against the spool wall 124 when the element is placed inside the passages 64 and 66; as disclosed in paragraph 0040 a retaining member 142 is utilized to keep all the structure inside 64 and 66 inside in a tight manner; i.e. applying a force against the spool valve; furthermore, as disclosed in paragraph 0042, the spring type washer 134, which is part of the force applying element applied a force against the spool wall, i.e. valve seal 122), the force applying element being generally cylindrical (as seen in Fig 6) with opposing entrance and exit ends (entrance and exit of force applying element shown below) with the exit end most proximate to the spool wall (as seen below);
said force applying element being either 
i) a sequence of plates (128, 130, 132, 134) spaced between the entrance and exit ends (as seen in Fig 6), including a solid plate (134 is solid) that serves as a barrier (barrier defined by inner flanges on plate 134) that prevents linear flow and forces radial flow (plates 128, 130, 132, 134 prevent linear flow due to their structure; as seen in Fig 6, plate 134 has inner edges, plate 132 is porous, and plate 128 has a reduced cross-section, these features introduce turbulence in the flow of fluid as it passes through the 
ii) a porous cylinder with radial holes therethrough and having a solid end that serves as a barrier that prevents linear flow and forces radial flow; 
with the proviso that both i) and ii) prevent a straight line flow path through the force applying element (as stated above, the structure of plates134, 132 and 128 do not allow for a straight line flow path of the fluid) and 
a hose adapter fitting (33 and 31) that has opposing entrance and exit ends (as seen in Fig 4), where the entrance end extends out from the dispenser housing (as shown below) and the exit end extends into the entrance channel and is in contact with the force applying element (the downstream end of the hose adapter is in direct contact with the force applying element, as seen in Fig 4), wherein the hose adapter fitting defines a flow passage extending through it from entrance end to exit end (as shown below); 
and wherein there is fluid communication all the way through the flow passage of the hose adapter fitting into and through the force applying element and into an entrance opening in the spool wall (as seen in Fig 4, there is a flow passage from the hose adapter all the way through the spool valve, as claimed); and wherein the fluid dispensing device is characterized by the force applying element defining a tortuous flow path through which fluid must travel to go through the force applying element from entrance end through exit end (Murray’s device discloses a filter screen 132 defined inside the force applying element, as seen in Fig 6; the filter screen 132 makes the fluid turbulent as it passes through; thus defining a tortuous flowpath).
claim 2, Murray teaches the fluid dispensing device of Claim 1, wherein the force applying element is a separate piece from the hose adapter fitting (as seen in Fig 6).
Regarding claim 3, Murray teaches the fluid dispensing device of Claim 1, the device having two or more entrance openings through the spool wall (as seen in Fig 6, the spool valve comprises two spools 100 and 102, each with an entrance opening), and separate entrance channels (64 and 66) in the dispenser housing opening to one of the entrance openings in the spool wall (each entrance channel communicates with one entrance opening 126, as seen in Fig 6) and each entrance channel having said force applying element and said hose adapter fitting inserted therein (as seen in Fig 4 and 6).
Regarding claim 4, Murray teaches the fluid dispensing device of Claim 1, wherein the hose adapter fitting applies force to the spool wall through the force applying element such that the spool wall deflects against the spool when the force is applied (as disclosed in paragraph 0042, the spring type washer 134, which is part of the force applying element applied a force against the spool wall, i.e. valve seal 122).
Regarding claim 6, Murray teaches the fluid dispensing device of any one previous claim, wherein the force applying element comprises an entrance end plate (134) and an exit end plate (128) each having a larger diameter than the rest of the force applying element (as seen in Fig 6, 132 has a smaller diameter than the outer plates) and having a hole extending all the way through their thickness (as seen in the dashed line signifying flow passage in fig 6), a porous basket element (filter screen 132) attached to and extending between the entrance end plate and exit end plate with the porous basket element spaced apart from the exit end plate (as seen in Fig 6, 132 is in between and spaced apart from end plates 134 and 128, thus .
	

    PNG
    media_image1.png
    512
    723
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    385
    542
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (U.S. 2006/0208000) in view of Brown (U.S. 5,944,259).
Regarding claim 5, Murray teaches the fluid dispensing device of Claim 1. However, Murray does not teach the device wherein at least one entrance opening through the spool wall has a nib around it that protrudes towards and contacts the force applying element and against which the force applying element applies force to the spool wall.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Brown to provide a nib at the spool wall in order to create a more fluid tight configuration between the spool and the force applying element, as disclosed in col 5, lines 1-16 and seen in Fig 5 of Brown. 
Regarding claim 7, Murray teaches the dispensing device of Claim 6, wherein the force applying element has a sequence of plates design (defined by plates 128, 130, 132, 134) where the porous basket element is a sequence of plates defining a hole through their thickness (as seen in Fig 6, together these plates form a porous basket element {132 is porous}, wherein the plates have a hole through thickness, i.e. in the middle); wherein the plates have primary surfaces (surfaces on both upstream and downstream sides of the pates); and where the barrier is a solid plate proximate to the exit end plate (barrier as identified by Examiner comprises upstream side of wall 122, which is proximate to end plate 128). However, Murray does not teach the plates being spaced apart by a plate spacing and connected to one another by spacers with the primary surfaces of the plates facing one another and aligned sequentially from the entrance end plate to the exit end plate with fluid communication between the plates through the holes they define and radially between the plates.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Brown to provide spacers to space the solid end from the end plate in order to increase the spring constant of the force applying element, as disclosed in col 4, lines 49-63 of Brown. This would provide a high spring contact that would better seal the components of the force applying element within the entrance channels. 
Regarding claim 8, Murray and Brown teach the fluid dispensing device of Claim 7. However, they do not explicitly teach the plate spacing between any two plates of the force applying element being 0.8 millimeters or less and at the same time 0.1 millimeters or more as measured between adjacent primary surfaces.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spacing between two plates be 0.8 millimeters or less and at the same time 0.1 millimeters or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (see MPEP 2144.05 II A). It was found in In re Aller that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In the present case, Murray and Brown teach all the general structure of the claims, as stated in the rejections above. Therefore, it would be obvious to find optimal or workable space distance between plates, depending on obvious to try (see KSR MPEP 2141 III) different diameter sizes to meet different filtering characteristics, based on the desired degree of filtering depending on the intended use and the intended liquid to be used. 
Regarding claim 9, Murray and Brown teach the fluid dispensing device of Claim 7, wherein the force applying element has one solid plate adjacent to the exit end plate (as seen in Fig 6 of Brown, the forcer applying element is a sequence of plates with a solid plate 114, adjacent to the end plate; Murray also teaches a solid exit plate 128 because it is disclosed as a metal washer).
Regarding claim 10, Murray and Brown teach the fluid dispensing device of Claim 8, wherein the force applying element has one solid plate adjacent to the exit end plate (as seen in Fig 6 of Brown, the forcer applying element is a sequence of plates with a solid plate 114, adjacent to the end plate; Murray also teaches a solid exit plate 128 because it is disclosed as a metal washer).

Note: Claims 11 and 12 are not rejected in view of prior art because they fail to limit the embodiment of “said force applying element being… a sequence of plates”. 

Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive.
Applicant argues that neither Murray nor Brown teach a force applying element that prevents linear flow and forces radial flow; wherein a straight line flow path through the force applying element is prevented. Examiner respectfully disagrees. Murray’s force applying element, as interpreted by Examiner, includes plates 128, 130, 132, 134, which prevent linear flow due to their inner structures. As seen in Fig 6, plate 134 has inner edges, plate 132 is porous, and plate 128 has a reduced cross-section. These features introduce turbulence in the flow of fluid as it passes through the plates, since the plates do not form a smooth inner surface. Any turbulence or change in direction of flow prevents the flow from being linear, as claimed. Thus, anticipating claim language. Applicant is advised to claim actual structure that mandates the flow to act in a certain way as it crosses the force applying element. 
Examiner asserts that all pending claims are properly rejected in view of the cited prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752